 In the Matter Of ARMOUR AND COMPANYandUNITED PACKINGHOUSEWORKERS or AMERICA, LOCAL UNION No. 296, CIOCase No. 19-R-1592.-Decided March 1, 1946Mr. J. C. Moore,of Chicago,Ill., for theCompany.Messrs. A. J. Shippeyand R.R. Engelking,of Spokane,Wash.,andMr. Roy Atchison,of Seattle,Wash.,for Local 296 of the Pack-inghouseWorkers.Messrs. David DolnickandJohn I. Powderly,of Chicago, Ill.,andMr. Joseph Y. Henderson,of Spokane,Wash.,for Local 235 ofthe Amalgamated.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by United Packinghouse Workers ofAmerica, Local Union No. 296, CIO, herein called Local 296 of thePackinghouse Workers, alleging that a question affectingcommercehad arisen concerning the representation of employees of Armourand Company, Spokane, Washington, herein called the Company,the National Labor Relations Board providedfor an appropriatehearing upon due notice before Erwin A. Peterson, Trial Examiner.The hearing was held at Spokane, Washington, on October 30, 1945.The Company, Local 296 of the Packinghouse Workers, and Amal-gamated Meat Cutters and Butcher Workmen of North America,Local 235, A. F. of L., herein called Local 235 of the Amalgamated,appeared and participated.During the course of the hearing, Local235 of the Amalgamated moved to dismiss the petition on the groundthat its contract with the Company constitutes a bar to adetermina-tion of representatives at this time.For reasons which appear inSection III, below, the motion is granted.The TrialExaminer'srulings made at the hearing are free from prejudicialerror and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes thefollowing :66 N. L.R. B., No. 16.209080572--46-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESSOF THE COMPANYArmour and Company is a corporation engaged in slaughteringand meat processing. Its principal office and place of business isat Chicago, Illinois.It operates a plant at Spokane, Washington,which is the plant principally involved in this proceeding.During the 12 months preceding September 1, 1945, the Companyreceived at its Spokane,Washington, plant livestock and rawmaterials, approximately 55 percent of which came to the plant frompoints outside the State.During the same period, the Companyprocessed at its Spokane plant materials valued in excess of$12,000,000, of which approximately 15 percent was consigned topoints outside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.It.THE ORGANIZATIONS INVOLVEDUnited Packinghouse Workers of America, Local Union No. 296,isa labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local 235, is a labor organization affiliated with the Ameri-can Federation of Labor, admitting to membership employees ofthe Company.III.THE ALLEGED QUESTION CONCERNINGREPRESENTATIONThe Company operates approximately 34 meat processing plantsin the United States at which employees are presently presented bycollectivebargaining agents.AmalgamatedMeat Cutters andButcher Workmen of North America, herein called the Amalgamated,through its several local unions, among which is Local 235, theintervenor herein, represents employees at 12 such plants.UnitedPackinghouse Workers of America, herein called the PackinghouseWorkers, the parent organization of Local 296, the petitioner herein,represents employees of the Company at 23 other plants.Prior to1941, contracts covering employees in the meat packing industrywere executed on a plant basis. In 1941 the Packinghouse Workersand the Company executed a master contract covering all employeesthen represented by the former and its local unions.Other labororganizations thereafter adopted this practice of negotiating master ARMOUR ANDCOMPANY211contracts covering all employees of each concern in the industry repre-sented by their respective local unions.On August 14, 1943, the Company and the Amalgamated enteredinto a master contract covering employees at plants where locals ofthe Amalgamated were recognized as bargaining representatives forthe period of 1 year and from year to year thereafter, unless noticeto reopen any section or sections of the same were given by eitherparty to the contract 30 days prior to the annual terminal date.A special provision of the contract reserved the right to eithercontracting party to request, upon 30 days' notice during the contractyear, a change as to wage rates, and provided for the conventionof joint conferences of representatives on the issue within 1 weekthereafter.Among employees covered by this 1943 master contractwere employees at the Spokane plant immediately concerned in thisproceeding.On July 7, 1944, a little more than 30 days before the terminaldate of the contract, the Amalgamated gave due written notice tothe Company of its desire to reopen the same.On July 11, 1944,Local 235 of the Amalgamated, the recognized bargaining repre-sentative of the employees at the Spokane plant, informed the Com-pany by letter that it concurred in the action of its parent body infixing the "expiration date" of the 1943 contract as of August 1944.Thereafter the Company and the Amalgamated carried on nego-tiations looking forward to a new contract, submitting to the WarLabor Board certain issues then in dispute between them.' Pendingthe settlement of the issues between them, the Company and theAmalgamated orally agreed to be bound by the provisions of their1943 contract.On February 20,1945, the War Labor Board, decidingcertain matters in dispute, directed the parties to negotiate furtherwith respect to other issues and report back the result of their efforts.On April 24, 1945, the Company and the Amalgamated executed,and thereafter submitted to the War Labor Board for approval, anew contract embodying therein provisions covering the issues here-tofore in dispute between them, including,inter alia,matters sub-mitted to the War Labor Board. This agreement concludes withthe following provision :The Master Agreement between the parties as modified by theprovisions set forth herein shall be continued in effect untilAugust 11, 1946. In the event of a change in National WageStabilization policy, and only in the event of such change, eitherparty shall have the right to reopen the Master Agreement, oni Other petitions werefiledwith theWar Labor Board by the Amalgamated, the Pack-inghouse Workers,and other labor organizationscovering employeesof leadingoperatorsin the meat packing industry,and casesinvolvinglike issues,some ofwhich had beenpending over a long period of time, were consolidated for decision. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe subject of general wages only, on 30 days notice.The Master Agreement will be revised to incorporate the provi-sions set forth in this agreement, and will thereupon be re-executed by the parties hereto.On May 11, 1945, the War Labor Board approved the agreementof April 24, 1945.On May 29, 1945, Local 296 of the Packinghouse Workers, thepetitioner herein, made its demand upon the Company for exclusiverecognition.At the time of the hearing upon the petition filedherein, the Company and the Amalgamated had not reexecuted insingle documentary form all the terms of their agreements coveringemployees represented by the Amalgamated and its locals.The Company and Local 235 of the Amalgamated contend thatthe agreement executed on April 24, 1945, constitutes a bar to adetermination of representatives at this time.Local 296 of thePackinghouseWorkers, however, contends that this agreement isnot a bar, urging that a termination of the 1943 agreement was notnecessary to reopen the contract as to wages only; that, therefore,the master contract of 1943 was not terminated in 1944, but auto-matically renewed; that, as renewed, it would normally have termi-nated on August 11, 1945; and that, therefore, the newly executedagreement of April 24, 1945, constitutes a premature extension ofthe master contract of 1943, and, as such, does not bar a determinationof representatives at this time.2It seems clear that in July 1944 the Amalgamated and Local 235might have opened their master contract of 1943 as to wages onlyand thus preserved, through the exercise of the automatic renewalclause therein, the continuance of their bargaining relations in theform of a written contract for an additional term.Whether allthe changes in the contractual relations desired by the Amalgamatedand its local unions could have been negotiated by opening theprovision of their contract covering wage rates only is questionable.3But whether the termination of the master contract of 1943 was orwas not ill advised, and whatever may have prompted their actions,it is clear that the intention of the contracting unions was to preventan automatic renewal of the contract term by timely notice beforethe close of the contract year.Their notices to the Company cannototherwise be interpreted.Pending the settlement of certain matterssubmitted to theWar Labor Board in compliance with lawfulfMatter of Swift and Company,64 N. L.R. B 880.of the April 24, 1945, contract relate to payment fortime spent Inchanging clothes, the furnishingof work clothes,tools, and equipment,the payment oftime in preparation of tools for use, provisions for adjustment of wage inequalities withinplants and between plants,lunch periods,and matters of ratesof pay forthe employeesconcerned. ARMOUR AND COMPANY213authority, they madean oralagreement to remain bound by theterms of the master contract of 1943.Had the petitioner hereinpresented its claim to represent employees at theSpokane plantprior to April 24, 1945, there would have been no writtencontractbetween the Company and the Amalgamatedto preclude an im-mediate determination of representatives 4On April 24, 1945, how-ever, the Company and the Amalgamated executed a new writtenagreement resolving the issues heretofore the subject of their im-mediate negotiations and incorporated therein the terms of the 1943master agreement not inconsistent therewith, and fixed fortheir newcontract a term of approximately 16 months.Since the contractingparties failed to carry out their expressed intentionto make a formaldocument embodying therein the newagreed provisions and theterms of the 1943 contract carried overinto anew term, the realquestion before us is whether the agreement of April 24,1945, consti-tutes a sufficient and comprehensivewrittenmemorandum of theunderstanding between the parties to stabilize bargainingrelationsfor the employees concerned and hence constitutea bar to a determina-tion of representatives for the term of the contract.5We believethat, it does.The agreement of April 24, 1945, incorporating theprovisions of the 1943 contract was not inconsistent therewith, con-stitutes an explicit written record of the entireimmediate under-standing between the parties covering provisionsas to wages andother conditions of employment customarily found incontracts inthis industry for a reasonable term.Therefore, the reexecution ofthe documents, intended but not effected by the parties, doesnot bearupon their accord committed to a writingor impair the effectivenessof their binding agreement for the term set.Although contractsfor periods of 1 year are customary in the meat packing industry,in view of the delays incident to the submissionof disputed issuesto the War Labor Board, we find that the term of the new agreementis not unreasonable."Accordingly, we find that the contract of April24, 1945, constitutes a bar to a determination of representatives atthis time.We shall dismiss the petition filed by Local 296 of thePackinghouse Workers, without prejudice, however, to the filing ofa new petition near the close of the present contract term.?*Matter ofJ. Laskin f Sons Corp.,49 N. L.R. B 1183.GMatter of Eicor, Inc.,46 N. L. R.B. 1035;Matterof The Trailer Company of America,51 N. L. R. B. 1106.9 The Packinghouse workers likewise executed an agreement with the Company expiringin August1946.See alsoMatter ofSwift andCompany, supra.7We find it unnecessary to consider at this time the contentions of the parties withrespect to the unit appropriatefor the Company's employees.There is nothing in therecord uponwhichto base a finding that employees covered by the contract do notconstitute an appropriate unit for bargaining purposes 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor the reasons above stated, we find that no question has arisenconcerning the representation of employees of the Company at theSpokane plant, within the meaning of Section 9 (c) and Section 2(6) and (7) of the Act.ORDERUpon the basis of the foregoing findings of fact, the NationalLabor Relations Board hereby orders that the petition for the investi-gation and certification of representatives of employees of Armourand Company at its Spokane, Washington, plant, filed by UnitedPackinghouse Workers of America, Local Union No. 296, CIO, be,and it hereby is, dismissed without prejudice.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Order.